DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 8 December 2020, in view of the amendments and terminal disclaimer with respect to claims 1-8 and 10-13 have been fully considered and are persuasive.  The double patenting, 112(b), and 103 rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Monaco on 11 March 2021.
The application has been amended as follows:
Claim 17, lines 1-3 “the D2D data channel has been scrambled using a scrambling sequence generated based on the slot number re-indexed according to only uplink subframes within the resource pool” has been replaced with –the re-indexed slot number is different from a slot number for an uplink subframe--

Terminal Disclaimer
The terminal disclaimer filed on 8 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,375,746 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8, 10-13, and 16-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469